Lord, J.,
dissenting. — Peyser is an unwilling witness, of' an unreliable character, whose testimony as disclosed by the record indicates a purpose to defeat the will. That it ought not to be allowed to succeed, if it can be prevented consistently with a proper administration of the law, is admitted. The difficulty lies in determining the sufficiency of his evidence as an attesting witness. The testimony of Beard, the other witness to the execution of the will, is conceded to be competent and sufficient, and the will must stand or fall upon the sufficiency of the testimony of Peyser in the light of the surrounding facts and circumstances. Briefly the facts are these: The testator sought Beard and requested him to write his will, and together they went to a small office in the back of a store, where Beard wrote it and the testator signed it. Beard then went to the front door of the store and asked one Peyser to come into the back office and witness it, but without disclosing to him the nature of the instrument. When Peyser áigned- it he saw- the signature of the testator to the will, who was sitting quite near him, and knew the purpose for which Peyser signed it, but he did not declare to Peyser in words that it was his signature, nor did Peyser know it other than from the fact of his presence and acquiescence under the circumstances. When the will was offered for *139probate Peyser swore that the instrument and the signature was the same as when he witnessed it, so that as to its identity there is no doubt. But the contention is that Peyser must be able to swear that he knew that it was the signature of the testator, either from seeing him write it or from his acknowledgment, by words or acts, and that the testimony of Peyser falls short of this requirement.
It is admitted that the testator is of sound mind, and that the will is the product of his own free agency; nor is it doubted, in view of all the facts in evidence, that it was executed by him as his last will and testament.
It is clear from the evidence that the testator knew what he was doing when he procured Beard to write his will and he himself signed it, and what Peyser was doing when he witnessed it, so that if there is anything in his conduct under the circumstances at the time Peyser signed which amounted to an acknowledgment that the will was executed by him, we ought so to declare, and not allow his last will and testament to be set aside and defeated. Within a little more than an inch from the place on the paper where Peyser signed as a witness was the signature of the testator, which he admits that he saw at that time, and within a few feet of him sat the testator, and no one else except Beard was present. Peyser was there at the instance of Beard, who had called him into the office to witness a document which he saw was already executed, and when he proceeded to witness it, and the testator, knowing the facts, looked on and said nothing, was not his silence, in the light of the facts, an acknowledgment that the will was executed by him ?
When I see a man’s name to a paper document, and he is present, and no one else except the scrivener, and I am there to witness it, and when I do so he looks on but says nothing, is not his acquiescence, under the circumstances, an acknowledgment to me that the will and signature are his own? In the light of the facts, Peyser had a right to assume and understand that the will was executed by the testator then present, because his conduct in the premises *140was declaratory of tbat act; and when that assumption is sustained by tbe undisputed testimony of the other witness, and is inconsistent with any other conclusion to be drawn from the whole evidence, it carries to the mind a declaration or acknowledgement as direct and positive that the testator, then present, executed the instrument, as if he had so declared or acknowledged it to him in words.
In determining this question, we are to consider all the facts in evidence relative thereto, and not base our con elusions upon isolated testimony of the witness Peyser; and when thus viewed, if it is clear from the attending circumstances that the testator executed the will, and that Peyser knew it, because as a reasonable being the conduct of the testator under the circumstances so informed him, it is our duty to hold such facts equivalent to such an acknowledgment, and uphold the will. In Tilden v. Tilden, 13 Gray, 113, the only difficulty in the case there was, as here, upon the fact of a proper attestation of the witness. The court say: “In reference to this witness, it is said there was no publication of the will by the testator, no actual signing in his presence, no direct acknowledgment that he had signed the paper, and no knowledge on the part of the witness whether the testator’s signature was on the paper at that time”; and yet the court upon the evidence found that the instrument had been duly signed by the testator, and duly attested as his last will and testament. See also Dewey v. Dewey, 1 Met. 349; Nickerson v. Buck, 12 Cush. 339; Hayes v. Hayes, 33 Ohio St. 615; Schouler on Wills, §§ 321, 322.
There is no suggestion that there has been any fraudulent substitution of a false paper or will, nor is there any thing in the facts to countenance any such supposition. We are all convinced that the will was executed by the testator, only my associates think that the testimony of Peyser does not fulfil the requirements of the law. To-my mind, in view of the facts and circumstances, Peyser could not avoid knowing that the testator, thenpresent, executed the will; the facts so informed him and authorize the *141inference that the testator acknowledged the signature of the will to be his act, though he did not expressly so state. In my judgment, then, the facts as disclosed by this record authorize us to find that the instrument was duly signed by the testator, and was duly attested as his last will and testament. It ought, therefore, to be upheld, and his property disposed of according to its direction.